DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Remarks


This office action is responsive to the amendment filed on 9/27/2021.  Claims 1-20, 22 are presented for examination.  Independent claims 1, 10, 19 were amended.  Claim 21 was cancelled.

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s remarks, filed 4/13/2022, with respect to the rejection(s) of claim(s) 1-20, 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063).

Applicant’s arguments with respect to claim(s) 1-20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 10, 13, 14, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063).

In regards to claim 1, Hamidi-Rad teaches a computer-implemented method [Fig. 3; e.g. method, 0045-0046] for generating a virtual object [e.g. rendering additional information such as background information, subtitles, replacement/overlay of items, 0058, also see 0031, 0033-0034] in response to a trigger [Fig. 3; e.g. trigger, 0048, 0050], the method comprising:
receiving a first media content item [e.g. controller device receives audio/video content, 0010, 0046];
detecting an event trigger associated with the first media content item [Fig. 3; e.g. detecting a trigger such as metadata that is associated with the audio/video content, 0048, 0050]; 
generating at least a portion of a virtual representation of the first object [e.g. additional information such as a 3D object is rendered based on the trigger, 0058, also see 0031, 0033-0034]; and
displaying the first media content item and the at least a portion of the virtual representation of the first object on one or more displays associated with a user device [Fig. 4; e.g. presenting the additional information related to the detected event simultaneously with the displayed content on the display of the AR glasses in the augmented reality system, 0010, 0057].
Hamidi-Rad does not explicitly teach 
wherein the event trigger is activated when a first virtual representation of a first object based on a first number of dimensions crosses a display boundary associated with a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment;
generating at least a portion of a second virtual representation of the first object based on a second number of dimensions that is different than the first number of dimensions;
displaying the first media content item and, based on the display boundary, the at least a portion of the second virtual representation of the first object on the one or more displays associated with a user device.
However, Lamb teaches
wherein the event trigger [Fig. 6A; e.g. space transition event, 0097] is activated when a first virtual representation of a first object [Fig. 5B; e.g. two-dimensional virtual object, 0089-0090] based on a first number of dimensions [e.g. two-dimensional, 0089-0090] crosses a display boundary [Fig. 5B-5D; e.g. crossing the boundary of the two-dimensional space, 0089-0090] associated with a virtual two-dimensional space [Fig 5B-5D; e.g. two-dimensional space, 0089-0090] that is included within a virtual environment [Fig 5B-5D; e.g. augmented reality environment, 0089-0090], and wherein the virtual two-dimensional space displays the first media content item within the virtual environment [e.g. displaying animation onto the 2D space within the AR environment, 0039];
generating at least a portion of a second virtual representation of the first object [Fig. 5B-5D; e.g. three-dimensional virtual object such as the sphere, 0089-0090] based on a second number of dimensions [e.g. three-dimensional, 0089-0090] that is different than the first number of dimensions;
displaying the first media content item and, based on the display boundary, the at least a portion of the second virtual representation of the first object on the one or more displays associated with a user device [Fig. 5B-5D; e.g. displaying the animation and the 3D virtual object on an HMD, 0089-0090, also see 0039-0041].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hamidi-Rad’s method with the features of
wherein the event trigger is activated when a first virtual representation of a first object based on a first number of dimensions crosses a display boundary associated with a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment;
generating at least a portion of a second virtual representation of the first object based on a second number of dimensions that is different than the first number of dimensions;
displaying the first media content item and, based on the display boundary, the at least a portion of the second virtual representation of the first object on the one or more displays associated with a user device
in the same conventional manner as taught by Lamb because Lamb provides a method for displaying an enhanced experience for an augmented reality system [0027].
Hamidi-Rad as modified by Lamb does not explicitly teach
a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment (emphasis added).
However, Ashman teaches
a virtual two-dimensional screen [Fig. 4A-4C; e.g. VR window, 0027-0028] that is included within a virtual environment [e.g. VR environment, 0022], and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment [Fig. 4A-4C; e.g. the VR window displays the VR scene within the VR environment, 0027-0028].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb with the features of
a virtual two-dimensional screen that is included within a virtual environment, and wherein the virtual two-dimensional screen displays the first media content item within the virtual environment
in the same conventional manner as taught by Ashman because Ashman provides the user with a consistent and realistic illusion that the VR portal is a physical window into another universe or environment (i.e., a VR environment) [0005].

In regards to claim 5, Hamidi-Rad teaches the computer-implemented method of claim 1, wherein the event trigger [e.g. trigger, 0048, 0050] includes a unique identifier (UID) [e.g. content identifier, 0050] that identifies a first characteristic [e.g. information related to the content (season and episode number), 0050] associated with the first object.

In regards to claim 6, Hamidi-Rad teaches the computer-implemented method of claim 5, wherein the first characteristic determines, at least in part, how the at least a portion of the second virtual representation of the first object is displayed [e.g. information related to the content is displayed or not displayed based on the user’s viewing history or user profile, 0050].

In regards to claim 8, Hamidi-Rad teaches the computer-implemented method of claim 1, further comprising:
receiving a selection of the first object [e.g. object within the content, 0011] via a controller [e.g. controller device, 0017] associated with the user device;
generating at least a portion of a virtual representation of a second object [e.g. replacement image, 0011] based on the selection; and
displaying the at least a portion of the virtual representation of the second object on the display [e.g. displaying the replacement image, 0011].

In regards to claim 10, the claim recites similar limitations as claim 1 but in the form of a non-transitory computer-readable medium including instructions that, when executed by a processor, cause the processor to perform the method of claim 1.  Furthermore, Hamidi-Rad teaches a non-transitory computer-readable medium [e.g. computer-readable media, 0018] including instructions [e.g. instructions, 0018] that, when executed by a processor [e.g. computer, 0018], cause the processor to perform the method of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 13, the claim recites similar limitations as claim 5.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 14, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

In regards to claim 19, the claim recites similar limitations as claim 1, but in the form of a computing device, comprising a memory that includes a trigger generation engine; and a processor that is coupled to the memory.  Furthermore, Hamidi-Rad teaches a computing device [Fig. 1; e.g. AR interactive system, 0029], comprising a memory [e.g. storage device, 0010] that includes a trigger generation engine [e.g. user profiles and viewing history, 0010]; and a processor [e.g. processor, 0010] that is coupled to the memory.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 22, Hamidi-Rad as modified by Lamb does not explicitly teach the computer-implemented method of claim 1, wherein the second virtual representation of the first object is displayed on the one or more displays while the second virtual representation of the first object remains outside of the display boundary.
However, Ashman teaches the computer-implemented method of claim 1, wherein the second virtual representation of the first object [Fig. 1; e.g. VR object, 0022] is displayed on the one or more displays [e.g. HMD device, 0021] while the second virtual representation of the first object remains outside of the display boundary [Fig. 1; displaying the VR object outside of the VR window when the VR object moves out of the VR window, 0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb with the features of wherein the second virtual representation of the first object is displayed on the one or more displays while the second virtual representation of the first object remains outside of the display boundary in the same conventional manner as taught by Ashman because Ashman provides the user with a consistent and realistic illusion that the VR portal is a physical window into another universe or environment (i.e., a VR environment) [0003, 0005].









Claims 2, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063) as applied to claims 1, 10 above, and further in view of Todorovic et al. (U.S. Patent Application 20180115807).

In regards to claim 2, Hamidi-Rad teaches the computer-implemented method of claim 1, wherein the event trigger [Fig. 3; e.g. trigger, 0048, 0050] is embedded as metadata [e.g. metadata, 0048, 0050] associated with the first media content item.
Hamidi-Rad as modified by Lamb and Ashman does not explicitly teach metadata within a file associated with the at least a portion of the first virtual object (emphasis added).
However, Todorovic teaches metadata [e.g. metadata, 0061] within a file [e.g. video file, 0061] associated with the first media content item [e.g. parent video, 0061].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb and Ashman with the features of metadata within a file associated with the first media content item in the same conventional manner as taught by Todorovic because media files such as video commonly contain metadata such as a timing schedule [0061].

In regards to claim 11, the claim recites similar limitations as claim 2.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 16, Hamidi-Rad teaches the non-transitory computer-readable medium of claim 10, further comprising embedding a second event trigger [Fig. 3; e.g. new trigger, 0048, 0050] as metadata [e.g. different metadata, 0048, 0050] associated with the at least a portion of the second virtual representation of the first object [e.g. additional information such as a 3D object, 0058, also see 0031, 0033-0034].
Hamidi-Rad as modified by Lamb and Ashman does not explicitly teach metadata within a file associated with the at least a portion of the second virtual representation of the first object (emphasis added).
However, Todorovic teaches metadata [e.g. metadata, 0061] within a file [e.g. video file, 0061] associated with the at least a portion of the second virtual representation of the first object [e.g. child video clip, 0061].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb and Ashman with the features of metadata within a file associated with the at least a portion of the second virtual representation of the first object in the same conventional manner as taught by Todorovic because media files such as video commonly contain metadata such as a timing schedule [0061].

Claims 3, 7, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063) as applied to claims 1, 10 above, and further in view of Niemeyer et al. (U.S. Patent Application 20180288499).

In regards to claim 3, Hamidi-Rad teaches the computer-implemented method of claim 1, wherein the event trigger is included in the first media content item [e.g. trigger such as a metadata is included in the audio/video content, 0010, 0048, 0050].
Hamidi-Rad as modified by Lamb and Ashman does not explicitly teach the computer-implemented method of claim 1, wherein the event trigger is encoded into a video frame included in the first media content item (emphasis added).
However, Niemeyer teaches the computer-implemented method of claim 1, wherein the event trigger [e.g. metadata, 0050] is encoded into a video frame [e.g. video frame, 0050] included in the first media content item [e.g. composited video stream, 0050].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb and Ashman with the features of wherein the event trigger is encoded into a video frame included in the first media content item in the same conventional manner as taught by Niemeyer because media files such as video commonly contain a unique metadata for each video frame [0050].

In regards to claim 7, Hamidi-Rad as modified by Lamb and Ashman does not explicitly teach the computer-implemented method of claim 1, wherein the event trigger includes a timestamp that identifies a first time at which the at least a portion of the second virtual representation of the first object is displayed.
However, Niemeyer teaches the computer-implemented method of claim 1, wherein the event trigger [e.g. metadata, 0050] includes a timestamp [e.g. time stamp, 0050] that identifies a first time at which the at least a portion of the second virtual representation of the first object is displayed [e.g. time stamp indicating when the video frame is displayed, 0050].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb and Ashman with the features of wherein the event trigger includes a timestamp that identifies a first time at which the at least a portion of the first virtual object is displayed in the same conventional manner as taught by Niemeyer because media files such as video commonly contain a unique timestamp for each video frame [0050].

In regards to claim 12, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 15, the claim recites similar limitations as claim 7.  Therefore, the same rationale as claim 7 is applied.

Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063) as applied to claim 1 above, and further in view of Tsunashima (U.S. Patent Application 20170372485).

In regards to claim 4, Hamidi-Rad as modified by Lamb and Ashman does not explicitly teach the computer-implemented method of claim 1, further comprising:
predicting a first time when an object included in the first media content item is to intersect a screen on which the first media content item is displayed; and
generating the event trigger based on the first time.
However, Tsunashima teaches the computer-implemented method of claim 1, further comprising:
predicting a first time when an object included in the first media content item is to intersect a screen on which the first media content item is displayed [e.g. predicted time until an object goes outside the screen on which the moving image is displayed, 0035, 0069-0070]; and
generating the event trigger based on the first time [Fig. 3; e.g. a detection frame of an object is displayed based on the predicted time, 0069-0070, also see 0040].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb and Ashman with the features of
predicting a first time when an object included in the first media content item is to intersect a screen on which the first media content item is displayed; and
generating the event trigger based on the first time
in the same conventional manner as taught by Tsunashima because Tsunashima provides a method for displaying detected objects within an image that is small and difficult to visually recognize [0039].

In regards to claim 20, the claim recites similar limitations as claim 4 with the addition of the memory further including a machine learning engine.  Furthermore, Hamidi-Rad teaches the memory [e.g. storage, 0057] further including a machine learning engine [e.g. monitoring terminal, 0059-0060].  Therefore, the same rationale as claim 4 is applied.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063) as applied to claim 1 above, and further in view of Giraldi et al. (U.S. Patent Application 20170061694).

In regards to claim 9, Hamidi-Rad as modified by Lamb and Ashman does not explicitly teach the computer-implemented method of claim 1, further comprising:
receiving a selection of the first object via a controller associated with the user device; and
displaying a second media content item on the display.
However, Giraldi teaches the computer-implemented method of claim 1, further comprising:
receiving a selection of the first object via a controller associated with the user device [Fig. 1A, 1B, 6; e.g. the computing device receives a selection of the user interface object via the input subsystem associated with the head mounted see-through display device, 0013-0017, 0080]; and
displaying a second media content item on the display [Fig. 1C; e.g. displaying a video on the display based on the selection of the user interface object, 0021].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb and Ashman with the features of
receiving a selection of the first object via a controller associated with the user device; and
displaying a second media content item on the display
in the same conventional manner as taught by Giraldi because Giraldi provides a method for the user to control a computing device without having to provide user input to a user input mechanism that is directly tied to the computing device [0011].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063) in view of Todorovic et al. (U.S. Patent Application 20180115807) as applied to claim 16 above, and further in view of Lee et al. (U.S. Patent Application 20120131043).

In regards to claim 17, Hamidi-Rad as modified by Lamb, Ashman, and Todorovic does not explicitly teach the non-transitory computer-readable medium of claim 16, further comprising:
determining that the at least a portion of the second virtual representation of the first object is to be removed from the one or more displays; and 
deleting the second event trigger.
However, Lee teaches the non-transitory computer-readable medium of claim 16, further comprising:
determining that the at least a portion of the second virtual representation of the first object is to be removed from the one or more displays [Fig. 25A, 25B; e.g. deleting an object of a video, 0403-0409]; and 
deleting the second event trigger [e.g. deleting the metadata corresponding to the object, 0403-0409].
Therefore, it would have been it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb, Ashman, and Todorovic with the features of
determining that the at least a portion of the second virtual representation of the first object is to be removed from the one or more displays; and 
deleting the second event trigger
in the same conventional manner as taught by Lee because Lee provides a method for generating a new video containing at least one partial section in a manner of combining at least one metadata set on at least one partial section, thereby generating a video constructed with a specific part only in a simple manner without searching or playing an editing target video in direct [0427].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Rad et al. (U.S. Patent Application 20180367835) in view of Lamb et al. (U.S. Patent Application 20140002442) and further in view of Ashman (U.S. Patent Application 20160163063) and Todorovic et al. (U.S. Patent Application 20180115807) as applied to claim 16, and further in view of Tsunashima (U.S. Patent Application 20170372485).

In regards to claim 18, Hamidi-Rad teaches the non-transitory computer-readable medium of claim 16, further comprising:
generating at least a portion of a virtual representation of a second object based on the second event trigger [e.g. renders the additional information such as another 3D object, 0058, also see 0031, 0033-0034]; and
displaying the at least a portion of a virtual representation of a second object on the display [e.g. displaying the additional information such as the other 3D object, 0058, also see 0031, 0033-0034].
Hamidi-Rad as modified by Lamb, Ashman, and Todorovic does not explicitly teach the non-transitory computer-readable medium of claim 16, further comprising:
determining that the at least a portion of a virtual representation of a second object is to intersect a virtual screen upon which the media content item is displayed.
However, Tsunashima teaches the computer-implemented method of claim 1, further comprising:
determining that at least a portion of a virtual representation of a second object is to intersect a virtual screen upon which the media content item is displayed [e.g. predicted time until an object goes outside the screen on which the moving image is displayed, 0035, 0069-0070].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Hamidi-Rad’s method and the teachings of Lamb, Ashman, and Todorovic with the features of
determining that at least a portion of a virtual representation of a second object is to intersect a virtual screen upon which the media content item is displayed
in the same conventional manner as taught by Tsunashima because Tsunashima provides a method for displaying detected objects within an image that is small and difficult to visually recognize [0039].

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612